Citation Nr: 0217077	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder as secondary to the service-connected 
right knee disorder.


(An additional issue of entitlement to an increased rating 
for a right knee disability, currently evaluated as 20 
percent disabling, will be the subject of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1970 to August 
1973 and from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a disability rating in 
excess of 20 percent for the veteran's service-connected 
right knee disability.  This matter also comes before the 
Board from a January 2001 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
recurrent ruptured disc, L5-S1, as secondary to the service-
connected right knee disability.  In February 2002 the 
veteran testified at a hearing at the RO before the 
undersigned Member of the Board.

(The Board notes that an additional issue of entitlement to 
an increased rating for a right knee disability will be the 
subject of a later Board decision which will be issued after 
the Board completes development of evidence on such issue.)


FINDINGS OF FACT

1.  A September 1988 Board decision denied a claim for 
service connection for a back disorder.  In October 1999 the 
veteran applied to reopen the claim for service connection 
for this condition.

2.  Evidence received since the September 1988 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disability.

3.  The medical evidence of record shows that the veteran 
has a low back disability that is etiologically related to 
his service- connected right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final September 1988 Board decision, and thus the claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2002).

2.  The veteran's low back disability is proximately due to 
or the result of the service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim that new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disability.  
The Board therefore finds that the notice provisions of the 
law have been satisfied.  The record reflects that he 
underwent a VA examination and pertinent medical records 
have been obtained.  Thus, the Board finds that the duty to 
assist has been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In a September 1988 decision, the Board, in part, denied 
service connection for a back disability.  The Board found 
that a back disability was not shown in service and that 
there was no nexus between the veteran's current back 
disability and the service-connected right knee disorder.  
The September 1988 Board decision is final, and the claim 
may be reopened only if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Recent amendments to 38 C.F.R. § 3.156(a) apply only to 
claims to reopen received on or after August 29, 2001, and, 
hence, have no bearing on the instant case.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the Board in September 1988, 
the evidence on file consisted of service medical records 
and private treatment records.  Service medical records 
showed no complaints or findings of a back disability.  
Private treatment records showed that the veteran was 
hospitalized in January 1985.  It was reported that in late 
December 1984 the veteran had been investigating a motor 
vehicle accident, and he reached inside a car, stretching 
his body, and stooping and bending over the seat.  He 
experienced a sudden onset of pain in the left sacroiliac 
joint area.  Since that time he reported having mechanical 
pain.  Testing showed a herniated nucleus pulposus at L5-S1, 
on the left.  In January 1985 he underwent a left subtotal 
hemilaminectomy, L5-S1, with excision of large herniated 
disc.  In April 1985 he underwent a reexploratory lumbar 
laminectomy, L5-S1, with lysis of cicatrix, excision of 
ruptured disc fragments, and foraminotomy for the S1 nerve 
root.  In a December 1985 treatment record it was noted that 
the veteran requested that the doctor state there was a 
possibility that his previous injury to the right knee 
contributed to the development of a ruptured disc, and the 
doctor indicated was "a strong possibility".  Based on this 
evidence, in September 1988 the Board concluded that there 
was no showing of a back disability in service and there was 
no showing of a causal relationship between the veteran's 
current low back disability and his service-connected right 
knee disorder.  

Evidence submitted subsequent to the September 1988 Board 
decision includes private treatment records, a VA 
examination, the veteran's testimony at hearing before a 
Board Member, and an opinion from a private physician.  In 
an October 1999 treatment record the veteran complained that 
his knee aggravated his chronic back problem, due to his 
altered gait.  An August 2000 MRI showed evidence of a 
previous hemilaminectomy on the left at L5, mild cicatrix 
formation in the ventral portion of the canal, mild 
hypertrophy of the facets creating lateral recess stenosis, 
particularly at L4 and L5, and degenerative disc disease at 
L4 with decreased signal activity within the nucleus 
pulposus without overt protrusion.  On VA examination in 
August 2000 the diagnosis was post diskectomy degenerative 
joint disease of the lumbar spine with loss of function due 
to pain.  The VA doctor opined that the veteran's back 
condition was secondary to his service-connected right knee 
condition "or is greatly affected by it".  An August 2000 x-
ray of the lumbosacral spine showed mild degenerative joint 
disease at the L5 level and a nonunited right posterior 
element at S1.  

In a letter dated in February 2002, Brian A. Perry, M.D. 
reported that the veteran had a history of cervical and 
lumbar disc disease with associated degenerative arthritis 
involving the cervical and lumbar spine.  He also had a 
history of a leg injury while in service which resulted in 
persistent leg weakness.  Dr. Perry opined that it was 
possible that the abnormal stresses on the veteran's spine 
related to an abnormal gait from the leg injury could have 
played a part in the development of disc problems.  

At the February 2002 travel Board hearing, the veteran 
testified that his family doctor said that his low back 
disability was due to his favoring his right knee and that 
over the years it made his back muscles weak and helped 
contribute to the ruptured disc in his back.  He also 
described his current low back symptoms.  He testified that 
his back first became painful in the early 1980s.

With regard to the opinion provided by the VA examiner, the 
Board notes that this evidence is new, in that it has not 
been previously considered and is not cumulative of evidence 
previously considered.  This evidence is also material in 
that it provides competent medical evidence linking the 
veteran's low back disability to his service-connected right 
knee disability, and pertains to the significant question of 
whether the veteran low back disability was caused by or 
aggravated by his service-connected right knee disability.  
Thus, the Board concludes that new and material evidence has 
been submitted since the September 1988 Board decision, and 
the claim for service connection for a low back disability 
is reopened.

Since the Board has granted the veteran's appeal to the 
limited extent that the claim for service connection for a 
low back disability was reopened based on the submission of 
new and material evidence, due process requirements at this 
stage of the appellate process would ordinarily have 
required the Board to remand this case to the RO to 
initially adjudicate the claim on the merits on the basis of 
a de novo review of the entire evidence of record, both old 
and new.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board finds that such remand is not necessary 
in this case, inasmuch as the veteran will not be prejudiced 
by the Board's decision on the merits of the claim.  Not 
only has the veteran been fully apprised of the nature of 
the evidence needed to substantiate the claim for secondary 
service connection for a low back disability, but the 
Board's decision in this case results in a full grant of the 
benefit sought on appeal.

Service connection may be established for a disease or 
injury incurred in or aggravated by active service, 
resulting in a current disability, or for an injury incurred 
in or aggravated in inactive duty training. 38 U.S.C.A. § 
101, 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that (1) a 
current disability exists and (2) the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

The Board must now determine whether the evidence of record, 
both old and new, supports the veteran's claim for service 
connection for a low back disability secondary to the 
service-connected right knee disability.  In that regard the 
Board notes that medical evidence of record clearly shows 
that the veteran has a current low back disability, 
manifested by both degenerative disc disease and 
degenerative joint disease.  Service connection has been 
granted for a right knee disability.  On VA examination in 
August 2000 the examiner opined that the veteran's back 
condition was secondary to his service-connected right knee 
condition or was greatly affected by it.  The Board finds 
this opinion to be persuasive.  Based on the cumulative 
evidence of record, the Board finds that the evidence now 
supports the veteran's claim for service connection for a 
low back disability, as secondary to the service-connected 
right knee disability.


ORDER

As new and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a low 
back disability, the claim is reopened.

Entitlement to secondary service connection for a low back 
disability is granted.


		
	M. W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

